DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1, 5, 9, and 11 are objected to because of the following informalities: 
In claim 1, line 7, please replace “10 m” with “10 meters”.  
In claim 1, line 10, please replace “an another stopper” with “another stopper”. 
In claim 5, line 4, the term ,,STOP” should be changed to “STOP”. 
In claim 9, line 3, the two commas should be replaced by a single comma.
In claim 11, line 2, the phrase “the detector (136) of passing on red” does not have proper antecedent basis. The Examiner suggests amending the claim to depend from claim 5 to provide proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 8, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 3 directly contradicts the language of claim 1, which states that “forwardly placed barrier is placed only over lanes of a road leading to the crossing.” Because claim 3 recites a barrier over a lane exiting the crossing, and claim 3 depends from claim 1, these claims are incompatible. For the purposes of examination, claim 3 will be interpreted as depending from a fictitious claim 1 that does not recite a barrier only over the lanes leading to the crossing. The Examiner suggests amending claim 1 to remove this restrictive limitation. Further, the recitation in line 2 that states “in the case the obstruction (333) is used” is indefinite because it is unclear if an obstruction, and the following limitations, are required by the claim language.
Claim 5 directly contradicts the language of claim 1, which states that “forwardly placed barrier is placed only over lanes of a road leading to the crossing.” Because claim 5 recites “barrier (331) in the opposite direction”, and claim 5 depends from claim 1, these claims are incompatible. For the purposes of examination, claim 5 will be interpreted as depending from a fictitious claim 1 that does not recite a barrier only over the lanes leading to the crossing. The Examiner suggests amending claim 1 to remove this restrictive limitation.

Claim 11 is rejected for using the indefinite term “advantageously.” It is unclear whether the limitations following advantageously are required by this claim language. For examination purposes, the term “advantageously” will be interpreted as deleted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Crowley et al. (US 2002/0090259) in view of FR 2771363 (“Richer”).
Referring to Claim 1: Crowley teaches a device for securing of railroad crossing against entry of vehicles when warning signaling is in operation, wherein said railroad crossing is equipped by a system (10) of railroad crossing consisting of at least one of a traffic sign, warning signaling, a barrier (30) wherein said device for securing of a railroad 
a stopper formed by a forwardly placed barrier (30) an/or commanding signaling, wherein the forwardly placed barrier is placed in front of railroad crossing, forwardly placed barrier is placed only over lanes (14) of a road (12) leading to the crossing (Fig. 3) (Para. [0016]); 
an another stopper of vehicles and/or an obstruction (40) for preventing of vehicles bypass the forwardly placed barrier (30), whereby said another stopper of vehicles (40) is placed in front of said stopper (30) (Fig. 1) and is formed by commanding signaling for stopping vehicles ahead of the stopper (Para. [0023]); 
a detection unit (72, 74) of crossing state for activation of said signaling device during signalization of the system of railroad crossing announcing an oncoming train or when the train is detected by detection of train (Para. [0023] and [0024]).
	Crowley does not specifically teach that the forwardly placed barrier is placed in distance at least 10 m in front of the railroad crossing. However, Richer teaches a railroad crossing device, wherein a retractable retarder (1) is placed at least 30 m in front of the railroad crossing (Fig. 1) (see attached machine translation, claim 1) and also teaches that flashing lights and signs are placed at varying distances to enhance safety during low visibility conditions, such as fog (Fig. 1) (claim 1) (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Crowley to place the barrier at least 10 m in front of the railroad crossing, such as the retractable retarder of Richer, in order to give the driver of the vehicle more advance notice of the railroad crossing and enhance safety in low visibility In re Aller, 105 USPQ 233.

Referring to Claim 2: Crowley further teaches a device for securing of a railroad crossing against entry of vehicles when the warning signaling is in operation, wherein the another stopper (40) of vehicles is activated simultaneously with or in advance with regard to the stopper (30), when said signaling device (70) is activated by said detection unit (72, 74) and the stopper (30) and another stopper (74) of vehicles are deactivated when said signaling device (70) is deactivated, in case that the system (10) is provided with barriers (30, 40) when barriers are lowered, or in case that the system is without barriers, at the end of said signaling of system (Para. [0023]) (Figs. 1 and 2).

Referring to Claim 4: Crowley further teaches a device for securing of a railroad crossing against entry of vehicles when the warning signaling is in operation, wherein commanding signaling (70) is equipped by traffic lights (Para. [0024]).
Crowley does not specifically teach that the traffic lights are formed by at least one of the following: by alternately blinking traffic lights (34), by bicolor traffic lights (205), by tricolor traffic lights (204). However, Richer teaches a railroad crossing device, wherein the traffic lights are formed by at least one of the following: by blinking traffic lights (17) (abstract), by bicolor traffic lights (green 53, red 54), by tricolor traffic lights (red 14 & 54, green 53, and white 17) (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for 

Referring to Claim 6: Crowley does not specifically teach a slowdown section. However, Richer teaches a railroad crossing device, wherein a slowdown section (sections ahead of barrier 2), activated simultaneously with the stopper (2), is placed ahead to the stopper of vehicles for slowing down the vehicles ahead of the stopper, wherein the slowdown section comprises traffic sign (7, 10, 13) that changes speed limit (70 Km/h, 50 Km/h, and 30Km/h) (Fig. 1) (see machine translation, page 3, lines 4-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Crowley to establish a slowdown section with corresponding speed limit traffic signs, as taught by Richer, in order to safely bring vehicles to a stop before the barrier.

Referring to Claim 10: Crowley further teaches a device for securing of a railroad crossing against entry of vehicles when the warning signaling is in operation, wherein the obstruction (40) is formed by mechanical obstruction, formed by at least one of: cones, cylinders, a plate, traffic island, crash barriers, bollards, protrusion above the central line (Fig. 1) (Para. [0018] - [0020]), which bollards deflect by vehicle impact or vehicle crossing over and then they return into their initial position.
Crowley does not specifically teach that the obstruction is placed up to 500 m from the forwardly placed barrier. However, Richer teaches a railroad crossing device, In re Aller, 105 USPQ 233.

Claims 3, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Crowley in view of Richer and Hilleary (US 6,641,091).
Referring to Claim 3: Crowley does not specifically teach a barrier in the opposite direction that is lowered only if a vehicle in the opposite direction is not detected and is lifted if a vehicle is detected. However, Hilleary teaches a highway railroad crossing vehicle detection system, wherein the stopper (30A, 32A) is further comprising a barrier of the opposite direction (30B, 32B) for preventing of vehicles bypass the forwardly placed barrier lowered together with the forwardly placed barrier only if a detector (12) of vehicles in opposite direction is not detecting vehicles and if said barrier in opposite direction is already lowered, wherein said detector detects a vehicle, said barrier in 

Referring to Claim 5: Crowley does not specifically teach that the barriers are only activated when a vehicle passes through a stopper with a red light and a detector detects the passing on red. However, Hilleary teaches a presence detection system (12) for a crossing, wherein the forwardly placed barrier (30A, 32A) and barrier in the opposite direction (30B, 32B), when used, are activated (raised) when a vehicle passed through the stopper, detected by a detector (12) of passing the barrier (Fig. 4) (Col. 11, lines 32-49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Crowley to use a barrier that activates if a vehicle passes through the stop and is detected as passing the stop, as taught by Hilleary, in order to prevent vehicles from traveling around the barrier and additionally allow vehicles to safely exit the crossing if they are trapped between the barriers.

Referring to Claim 11: Crowley does not specifically teach a detector of passing on red that is a radar sensor mounted on a pole. However, Hilleary teaches a presence detection system (12) for a crossing (26), wherein the device comprises the detector .

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Crowley in view of Richer and Luetzow (US 2011/0113690).
Referring to Claim 7: Crowley does not specifically teach that the barrier 30 is rotatable horizontally to avoid damage with a vehicle. However, Luetzow teaches a breakaway railroad crossing gate (Fig. 1), wherein a spring-loaded breakaway (10) permits the arm (14) to rotate horizontally to avoid damage with a vehicle (Fig. 10) (Para. [004]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Crowley to use a barrier with a spring loaded gate, such as the one taught by Luetzow, in order to avoid damage with a vehicle.

Referring to Claim 8: Crowley does not specifically teach that the barrier 30 is rotatable into the direction of driving of vehicles in case of their collision with the forwardly placed barrier, wherein the forwardly placed barrier turns horizontally after the collision. However, Luetzow teaches a breakaway railroad crossing gate (Fig. 1), wherein a spring-loaded breakaway (10) permits the arm (14) to rotate horizontally in the direction of the vehicle in case of collision (Fig. 10) (Para. [004]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Crowley to use a barrier with a spring loaded gate, such as the one taught by Luetzow, in order to avoid damage with a vehicle.
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Crowley in view of Richer and Hill (US 2006/0180712).
Referring to Claim 9: Crowley does not specifically teach that the signaling device is placed in front of a turn or other obstruction in front of the railroad crossing. 
However, Hill teaches an advance warning system for a railroad crossing, wherein the signaling device (14) is placed in front of a turn or other obstruction in front of the railroad crossing (30) (Para. [0009]) (Fig. 1), which prevents drivers of vehicles approaching the railroad crossing from a view on the railroad crossing, the signaling device (14) comprises the stopper (15, 17) and/or the stopper (16, 18), stopping vehicles and/or signaling to drivers simultaneously with the warning signaling of the railroad crossing system (10) to secure their timely stopping (Para. [0021]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Crowley to place a signaling device in advance of a curve in front 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617